DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4-14-21 was filed after the mailing date of the Notice of Allowance on 4-1-21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification (i.e. 99 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Previously Indicated Allowable Subject Matter
The indicated allowability of claims 1-16 is withdrawn (i.e. initially this office action) in view of the newly discovered reference(s) and their interpretation(s) in view of the Chinese Office Action cited on the Information Disclosure Statement filed on 4-14-21, to Koida (WO 2015/075905 A1, published on May, 28, 2015, wherein this reference corresponds to U.S. Patent Pub., US 2016/0341939 A1).  Rejections based on the newly cited reference(s) follow.
Claim Objections
Claim 6 is objected to because of the following informalities:  The denominational variable of claim 6 is inherently a negative value, yet the upper and lower limits of the range of values are positive. Since the resulting value has to be negative, in order to meet the range values that are positive, absolute value brackets must be added for the resulting value in order to meet the range values provided.  Appropriate correction is required.
Please also note in the specification, the ratio recited in claim 6, is disclosed on: page 21, line 17;  page 22, lines 7 and 17;  page 36, line 20;  page 45, line 3;  page 52, line 20;  page 60, line 3;  page 67, line 8;  and on page 74, line 16. Therefore, all of these recitations will need to be corrected with absolute value brackets as well.

Please note the Examiner’s Amendment that follows, in this office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 8, 10, 11 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koida (WO 2015/075905 A1 published on May, 28,2015, wherein this reference corresponds to U.S. Patent Pub., US 2016/0341939 A1, which was cited on an IDS filed on 9-21-19). For purposes of this rejection, the English U.S. Patent Pub. 2016/0341939 A1 will be utilized.

With respect to claim 1, Koida discloses the claimed invention (as noted for example in the data tables on pages 7-8 for Example 1; and Figures 1A-1C; and the Abstract) of a variable magnification optical system comprising, in order from an object side, a first lens group (G1) having negative refractive power, a first intermediate lens group (G2) having positive refractive power, a second intermediate lens group (G3) having negative refractive power and a rear lens group (G4); upon varying a magnification from a wide angle end state to a telephoto end state, a distance between said first lens group (G1) and said first intermediate lens group (G2) being varied, a distance between said first intermediate lens group (G2) and said second intermediate lens group (G3) being varied, and a distance between said second intermediate lens group (G3) and said rear lens group (G4) being varied; said rear lens group (G4) comprising at least one focusing lens group (i.e. G4) which is moved upon carrying out focusing from an infinite distance object to a close distance object and at least one lens component (L41) at an image side of the most image side focusing lens group (G4) in said focusing lens groups; and the following conditional expression being satisfied: 
0.30 < │fF│/ │fRL│ <2.50 
where fF denotes a focal length of a focus lens group (i.e. G4) having a strongest refractive power in said focusing lens groups, and fRL denotes a focal length of a lens having a strongest refractive power in said at least one lens component (L41). As noted from the data tables on pages 7-8 for Example 1 of Koida, │fF│=focal length of G4 

With respect to claim 2, variable magnification optical system according to claim 1, wherein the following conditional expression is satisfied: 0.70 < │fF│/ft < 3.30 where fF denotes a focal length of a focusing lens group (G4) having a strongest refractive power in the focusing lens groups, and ft denotes a focal length of the variable magnification optical system in the telephoto end state. As noted from the data tables on pages 7-8 for Example 1 of Koida, fF=7.83422 and ft=2.77, where │fF│/ft = 2.83, which is greater than 0.70 and less than 3.30.

With respect to claim 3, a variable magnification optical system according to claim 1, wherein the following conditional expression is satisfied: 0.60<f1N/f1<2.00 where f1N denotes a focal length of a lens (L11) having a strongest negative refractive power in the first lens group (G1), and f1 denotes a focal length of the first lens group (G1). As noted from the data tables on pages 7-8 for Example 1 of Koida, f1N=-1.314 and f1=-1.76643, so f1N/f1=0.744, which is greater than 0.60 and less than 2.00.

With respect to claim 7, a variable magnification optical system according to claim 1, wherein 38.00° < ωw < 85.00° where ωw denotes a half angle of view of the variable magnification optical system in the wide angle end state. As noted from the data tables on pages 7-8 for Example 1 of Koida, ωw=43.1, which is greater than 38.00° and less than 85.00°.

With respect to claim 8, a variable magnification optical system according to claim 1, wherein said focusing lens group (G4) is composed of one or two lenses (i.e. L41). Please note for example in Figure 1A.

With respect to claim 10, a variable magnification optical system according to claim 1, wherein said first lens group (G1) is composed of two lens components (i.e. L11, L12 L13 as noted in Figure 1A for example).

With respect to claim 11, a variable magnification optical system according to claim 1, wherein at least one of the focusing lens groups (i.e. G4) has positive refractive power. Please note for example in Figure 1A and the data tables on pages 7-8, wherein G4 has a focal length of 7.83422, which is positive.

With respect to claim 14, an optical apparatus comprising a variable magnification optical system according to claim 1. Please note for example in Figures 15A, 15B and 16.

With respect to claim 15, Koida discloses the claimed invention (as noted for example in the data tables on pages 7-8 for Example 1; and Figures 1A-1C; and the Abstract) a method for manufacturing a variable magnification optical system which comprises, in order from an object side, a first lens group (G1) having negative refractive power, a first intermediate lens group (G2) having positive refractive power, a 
0.30 < │fF│/ │fRL│ <2.50 
where fF denotes a focal length of a focus lens group (i.e. G4) having a strongest refractive power in said focusing lens groups, and fRL denotes a focal length of a lens having a strongest refractive power in said at least one lens component (L41). As noted from the data tables on pages 7-8 for Example 1 of Koida, │fF│=focal length of G4 which is 7.83422 and │fRL│=7.913, so │fF│/ │fRL│ =0.99, which is greater than 0.30 and less than 2.50; 

With respect to claim 16, variable magnification optical system according to claim 1, wherein the following conditional expression is satisfied: 0.10 < BFw/fw < 1.00 where BFw denotes a back focus of said variable magnification optical system in the wide 

Indication of Allowable Subject Matter
Claims 4-6, 9, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 4-6, the prior art fails to meet or fairly suggest the conditional expressions recited in the claims
With respect to claims 9, 12 and 13, the prior art fails to teach or fairly suggest the recited structural limitations.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Otilia Gabor (reg.no. 60.217) on/or about 5-21-21.

The application has been amended as follows: 

With respect to claim 6, absolute value brackets were added to the ratio as recited, wherein the conditional expression reads:

---0.20  < │fM1P  /   fM1N│  <  0.80---.

With respect to the specification, the ratio of claim 6, which is also recited on page 21, line 17; page 22, lines 7 and 17; page 36, line 20; page 45, line 3; page 52, line 20; page 60, line 3; page 67, line 8; and on page 74, line 16, has been amended with the absolute value brackets as indicated for claim 6 above.

With respect to claim 1, the original recitation of claim 4 has been inserted into amended claim 1 (amended by the Applicant with pre-amendment filed on 9-21-19):

---	1. (Currently Amended)   A variable magnification optical system comprising, in order from an object side, a first lens group having negative refractive power, a first intermediate lens group having positive refractive power, a second intermediate lens group having negative refractive power and a rear lens group; upon 
0.30 < │fF│/ │fRL│ <2.50 
where fF denotes a focal length of a focus lens group having a strongest refractive power in said focusing lens groups, and fRL denotes a focal length of a lens having a strongest refractive power in said at least one lens component; and wherein the following conditional expression is satisfied:
2.00 < D1Mw/fw < 4.00,
where D1Mw denotes a distance along the optical axis between the first lens group and the first intermediate lens group in the wide angle end state, and fw denotes a focal length of the variable magnification optical system in the wide angle end state.   ---.


Claim 4 has been canceled.

With respect to claim 15, the originally recited claim subject matter from claim 4 has been incorporated into the amended claim 15 (amended by the Applicant with pre-amendment filed on 9-21-19):

---	15. (Currently Amended)   A method for manufacturing a variable magnification optical system which comprises, in order from an object side, a first lens group having negative refractive power, a first intermediate lens group having positive refractive power, a second intermediate lens group having negative refractive power and a rear lens group, comprising the steps of: constructing such that, upon varying a magnification from a wide angle end state to a telephoto end state, a distance between said first lens group and said first intermediate lens group being varied, a distance between said first intermediate lens group and said second intermediate lens group being varied, and a distance between said second intermediate lens group and said rear lens group being varied; constructing such that said rear lens group comprises at least one focusing lens group which is moved upon carrying out focusing from an infinite distance object to a close distance object and at least one lens component at an image side of the most image side focusing lens group in said focusing lens groups; and constructing such that the following conditional expression is satisfied: 
0.30 < │fF│/ │fRL│ <2.50 
where fF denotes a focal length of a focus lens group having a strongest refractive power in said focusing lens groups, and fRL denotes a focal length of a lens having a strongest refractive power in said at least one lens component; and wherein the following conditional expression is satisfied:
2.00 < D1Mw/fw < 4.00, 
where D1Mw denotes a distance along the optical axis between the first lens group and the first intermediate lens group in the wide angle end state, and fw denotes a focal length of the variable magnification optical system in the wide angle end state.   ---.


*** In light of the above Examiner’s Amendment, the objection to claim 6 and the specification; also wherein indicated allowable subject matter was incorporated into independent claims 1 and 15, the objections and the prior art rejections are hereby withdrawn and the application is currently considered to be in condition for allowance. ***

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
The prior art does not show or fairly suggest the claimed invention of a variable magnification optical system and related method, having the claimed structure and claimed limitations and method step limitations, wherein a rejection under 35 USC 102 or 103 would be improper. Please particularly note the combination of claimed elements and claimed limitations, including as recited in independent claims 1 (with claims 2, 3 and 5-14 and 16 dependent on amended (this office action) claim 1) wherein a variable magnification optical system comprising, in order from an object side, a first lens group having negative refractive power, a first intermediate lens group having positive refractive power, a second intermediate lens group having negative refractive 
0.30< │ fF │ /│ fRL │ <2.50
where fF denotes a focal length of a focus lens group having a strongest refractive power in said focusing lens groups, and fRL denotes a focal length of a lens having a strongest refractive power in said at least one lens component ; and wherein the following conditional expression is satisfied:
2.00 < D1Mw/fw < 4.00, 
where D1Mw denotes a distance along the optical axis between the first lens group and the first intermediate lens group in the wide angle end state, and fw denotes a focal length of the variable magnification optical system in the wide angle end state; and as recited in independent amended (this office action) claim 15, wherein the same variable magnification optical system is recited as amended claim 1 above, with added method step indications.
The claimed invention thereby provides a variable magnification optical system wherein it is possible to realize a variable magnification optical system in which focusing .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm (ET); subject to flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/EVELYN A LESTER/Primary Examiner
Art Unit 2872